DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by  Sadakane et al. (US 012/0093282 A1).
1. An X-ray CT imaging apparatus (An X-ray CT apparatus 10, [0245]) comprising: a supporter (turning arm 62 [0065]) that supports an X-ray generator (X-ray generator 42 [0065]) and an X-ray detector (X-ray detector 52 [0065]) such that the X-ray generator and the X-ray detector are opposed to each other with a subject sandwiched therebetween (FIG. 2; [0080]); motors for turning the supporter including a first motor (turning drive unit 642 [0083]) that turns the supporter about a shaft having an axis (axis 66a [0084]) located between the X-ray generator and the X-ray detector, and a second motor that moves the shaft in a direction intersecting with an axial direction of the shaft (movement drive unit 644 that moves the shaft 66 in X-axis and Y-axis directions [0086]); and a processor that receives a setting of a position of an X-ray CT imaging region with respect to a local part of a dental arch of a head of the subject and controls the first motor and the second motor (information processor 30 receives an operation to designate ROI [0209]), wherein the second motor moves the shaft in synchronization with turning of the supporter about the shaft using the first motor, and the supporter is caused to perform combined motion, which allows the X-ray generator and the X-ray detector to turn about the X-ray CT imaging region, and a position of the shaft is controlled according to the set position of the X-ray CT imaging region ([0215]).
2. The X-ray CT imaging apparatus according to claim 1, wherein when X-ray CT imaging is performed on a molar tooth of said dental arch as the X-ray CT imaging region, the position of the shaft is controlled such that the X-ray detector passes through a trajectory closer to a center of the X-ray CT imaging region than the X-ray detector (FIG. 10).
3. The X-ray CT imaging apparatus according to claim 1, wherein drive control in which the supporter is caused to perform said combined motion and drive control in which the supporter is turned while the axis of the shaft is fixed to the position of the center of said X-ray CT imaging region are switched according to the set position of the X-ray CT imaging region (FIG. 10).
4. The X-ray CT imaging apparatus according to claim 3, wherein the drive control in which the supporter is caused to perform said combined motion when X-ray CT imaging is performed on a front tooth of the dental arch as the X-ray CT imaging region, and drive control in which the supporter is turned while the axis of the shaft is fixed to the position of the center of said X-ray CT imaging region when X-ray CT imaging is performed on a molar tooth of the dental arch as the X-ray CT imaging region (FIGs 10 & 12).
5. The X-ray CT imaging apparatus according to claim 1, wherein a distance between the shaft and the center of the X-ray CT imaging region is changed according to the set position of the X-ray CT imaging region when the supporter is caused to perform the combined motion (FIG. 10).
6. The X-ray CT imaging apparatus according to claim 1, wherein when X-ray CT imaging is performed on a local part of the dental arch according to the set position of the X-ray CT imaging region, the position of the shaft with respect to the center of the X-ray CT imaging region is changed such that a separation distance is larger than a maximum distance on assumption that smaller one of a distance between the center of said X-ray CT imaging region and the X-ray generator and a distance between the center of the X-ray CT imaging region and the X-ray detector is set to the separation distance, and that the maximum distance between a surface of the head and the center of the X-ray CT imaging region is set in a turning range of the X-ray generator or said X-ray detector closer to the center of the X-ray CT imaging region (FIG. 10).
7. The X-ray CT imaging apparatus according to claim 6, wherein the processor can receive a first imaging region and a second imaging region where the maximum distance is smaller than the maximum distance of the first imaging region as the X-ray CT imaging region, and according to the set position of the X-ray CT imaging region, the position of the shaft with respect to the center of the X-ray CT imaging region is changed such that the separation distance when the X-ray CT imaging region is the first imaging region is larger than the separation distance when the X-ray CT imaging region is the second imaging region (FIG. 10).
8. The X-ray CT imaging apparatus according to claim 7, wherein drive control in which the supporter is caused to perform the combined motion is performed when the X-ray CT imaging region is the first imaging region, and drive control in which the supporter is turned while axis of the shaft is fixed to the position of the center of the X-ray CT imaging region is performed when the X-ray CT imaging region is said second imaging region (FIG. 10).
9. The X-ray CT imaging apparatus according to claim 1, wherein the shaft is set at a position closer to the X-ray detector than the X-ray generator (FIG. 10).
10. The X-ray CT imaging apparatus according to claim 1, wherein the processor performs a subject physique setting capable of setting a first physique and a second physique smaller than the first physique as a setting of a size of the physique of the subject, and controls the position of the shaft according to the size of the set physique of the subject ([0144] [0207]).
11. The X-ray CT imaging apparatus according to claim 10, wherein drive control in which the supporter is caused to perform the combined motion and drive control in which the supporter is turned while the axis of the shaft is fixed to the position of the center of the X-ray CT imaging region are switched according to the size of the set physique of the subject ([0215]).
12. The X-ray CT imaging apparatus according to claim 10, wherein a distance between the shaft and the center of the X-ray CT imaging region is changed according to the size of the set physique of the subject when the supporter is caused to perform the combined motion (FIG. 10).
13. The X-ray CT imaging apparatus according to claim 1, wherein when the supporter is caused to perform the combined motion, the second motor rotates the shaft about the center of the X-ray CT imaging region in synchronization with the turning of the supporter about the shaft using the second motor ([0215]).
14. The X-ray CT imaging apparatus according to claim 1, wherein the distance of the X-ray generator to the center of the X-ray CT imaging region and the distance of the X-ray detector to the center of the X-ray CT imaging region are kept constant while the X-ray CT imaging is performed by irradiating the subject with an X-ray generated from the X-ray generator (FIG. 10).
15. A method of controlling an X-ray CT imaging apparatus comprising: a supporter that supports an X-ray generator and an X-ray detector such that the X-ray generator and the X-ray detector are opposed to each other with a subject sandwiched therebetween; the analysis for claim 1 equally applicable for this claim).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DON K WONG/Primary Examiner, Art Unit 2884